UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

DANIEL T. MILLER,
Plaintiff-Appellant,

and

HELEN MELTON,
Plaintiff,

v.
                                                                 No. 95-3193

GLENN V. LONGACRE, JR.; WANDA
LONGACRE; JOHN MOORE; HELEN
MOORE; BROOKS RUN COAL
COMPANY; ALL JOHN & JANE DOE
CLAIMANTS,
Defendants-Appellees.

Appeal from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CA-95-908)

Submitted: September 17, 1996

Decided: September 27, 1996

Before HALL, HAMILTON, and MOTZ, Circuit Judges.

_________________________________________________________________

Vacated and remanded by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Daniel T. Miller, Appellant Pro Se. William Tracey Weber, Jr.,
WEBER & WEBER, Weston, West Virginia; David John Romano,
Clarksburg, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Daniel Miller appeals from a district court order denying his
motion for misjoinder filed in connection with his underlying action
to quiet title to a piece of real property located in West Virginia. Mil-
ler is a resident of Washington state, while the Defendants in this
action include several West Virginia residents and a West Virginia
corporation. The original complaint in the action, however, includes
both Miller and Helen Melton, who is a West Virginia resident.

Because Melton's presence in the action defeated complete diver-
sity, the district court granted the Defendants' motion to dismiss for
lack of jurisdiction. Miller contends that this motion was filed and
granted before it was ever served on him. Subsequent to the entry of
the order, Miller filed a paper moving to strike the dismissal order and
for misjoinder, in which he complained of the untimely service, and
requested that Melton be removed from the action because she was
a dispensable party and her removal would repair the jurisdictional
defect. On the same day, Melton also filed a motion for misjoinder
requesting her own dismissal from the action. The district court
denied the motions on the ground that "this is a closed case."

Thus, the district court apparently proceeded on the assumption
that it lacked authority to grant Miller's motion. It is settled, however,
that pursuant to Federal Rule of Civil Procedure 21, a district court
may drop a dispensable party from an action at any time, including
after judgment has been entered. See Newman Green, Inc. v. Alejan-
dro Alfonzo-Larrain, 490 U.S. 826, 832 (1989). In Newman Green,
the Court also commented that dismissing actions where there has
been a misjoinder of a dispensable party runs counter to effective
judicial administration. Id. at 836-37.

The record does not disclose Melton's connection to the underlying
action, and we note that the district court has not addressed her dis-

                     2
pensability. We therefore vacate the district court's order denying
Miller's motion to strike and for misjoinder, and remand for further
consideration in light of this opinion. If necessary on remand, the
court should also address Miller's contention that he was not timely
served with the motion to dismiss. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

VACATED AND REMANDED WITH INSTRUCTIONS

                    3